Citation Nr: 0930400	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-28 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran served on a period of active duty in the Army 
from March 1953 to March 1956.  The Veteran's DD Form 214 
shows that he served 3 months and 13 days of prior service as 
well.  Service personnel records indicate that the Veteran 
was in combat during active service in Korea, as he was 
awarded a Purple Heart and a Combat Infantryman Badge (CIB).  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2004, the Board 
denied the appellant's motion to advance the appeal on the 
Board's docket, as good or sufficient cause was not shown.  

The Board issued a decision in this case in March 2005 that 
both reopened the claim and denied the claim on the merits.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The May 
2007 Memorandum Decision of the Court concludes:  
Accordingly, the Board's March 7, 2005, decision is SET ASIDE 
and REMANDED for further adjudication consistent with this 
opinion.  

In January 2008, the Board issued another decision that 
reopened the appellant's claim, but again denied service 
connection for the cause of the Veteran's death.  She also 
appealed that decision to the Court.  Pursuant to a February 
2009 Joint Motion for Partial Remand, an Order of the Court 
vacated that portion of the January 2008 Board decision that 
denied service connection for the cause of the Veteran's 
death, leaving undisturbed the Board's determination that the 
previously denied claim had been reopened.  The Court 
remanded the case for further action as discussed below.  



FINDINGS OF FACT

1.  The Veteran died in February 2000.  

2.  At the time of the Veteran's death, service connection 
was in effect for anxiety reaction with schizoid features, 
rated 30 percent; chronic bronchitis, rated 10 percent; 
residuals of a fractured left foot and ankle, rated 
20 percent; and a scar on each knee, each rated 0 percent.  

3.  The certificate of death lists the immediate cause of 
death as CHF; pneumonia and CVA were listed as conditions 
leading to the immediate cause of death; and possible 
myocardial infarction, diabetes mellitus, hypertension, and 
spinal stenosis were listed on that document as other 
significant conditions contributing to death.  

4.  An amended death certificate, dated in March 2003, states 
that, "[t]his amendment was performed to clarify that the 
patients [sic] bronchial condition, chronic obstructive 
pulmonary disease (COPD), was a contributing factor in his 
death."  

5.  The Veteran's fatal CHF, pneumonia, and CVA were not 
present during his active military service or for many years 
thereafter, and are not linked to his active military 
service.  

6.  The greater weight of the evidence shows that the 
Veteran's service-connected bronchitis was not the immediate 
cause of death, nor did it contribute substantially or 
materially to the cause of his death.  




CONCLUSION OF LAW

The criteria are not met for service connection for the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for the cause of the Veteran's death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record shows that the Veteran died in February 2000.  The 
original death certificate states that the immediate cause of 
death was CHF (congestive heart failure).  Pneumonia and CVA 
(cerebrovascular accident) were listed as conditions leading 
to the immediate cause of death.  In addition, possible 
myocardial infarction, diabetes mellitus, hypertension, and 
spinal stenosis were listed on that document as "other 
significant conditions contributing to death."  The amended 
death certificate added that, "This amendment was performed 
to clarify that the patients [sic] bronchial condition, 
chronic obstructive pulmonary disease (COPD), was a 
contributing factor in his death."  

Initially, the Board notes that, during the Veteran's 
lifetime, service connection was not established for any of 
the conditions listed on the original death certificate.  
Further, the service medical records do not reflect any 
complaints or treatment for any of those disorders, and the 
post-service treatment records do not show that any of the 
disorders was first manifest until many years after the 
Veteran's separation from service or is in any way related to 
service - and the appellant does not contend that they were.  
Accordingly, service connection is not established for any of 
those disorders.  

At the time of the Veteran's death in February 2000, service 
connection was in effect for anxiety reaction with schizoid 
features, rated 30 percent; chronic bronchitis, rated 10 
percent; residuals of a fractured left foot and ankle, rated 
20 percent; and a scar on each knee, each rated 0 percent.  
There is no evidence - and the appellant does not contend - 
that the Veteran's anxiety reaction, his left foot and ankle 
fracture, or his knee scars played any role in causing the 
Veteran's death.  The appellant contends, however, that the 
severity of the Veteran's respiratory disability played a 
material role in causing his death.  

The issue in this case turns on the question of whether the 
Veteran's service-connected bronchitis was a contributory 
cause of his death as contemplated by 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312.  In addition to the amended death 
certificate, the record contains several opinions on this 
point by physicians.  

The record shows that the Veteran was hospitalized at a 
private facility in late January 2000 for treatment of an 
acute CVA (stroke).  The discharge summary, prepared by his 
private physician, Dr. Salazar, shows that the Veteran 
displayed progressive neurological deficits, and that his 
neurological status deteriorated.  He developed progressive 
swallowing and speech problems and it was determined that he 
was aspirating.  The summary states that the Veteran had an 
extremely poor neurological prognosis.  His condition began 
to deteriorate rapidly, as he developed respiratory 
decompensation and acutely developed bibasilar infiltrates.  
The Veteran was transferred to the intensive care unit, but 
died the next night, nine days after hospital admission.  
These facts are not in dispute.  

The opinions supporting the appellant's claim, in addition to 
the amended death certificate by Dr. Salazar, consist of the 
May 2000 opinion by Dr. Salazar, a November 2007 opinion by 
Dr. Winfield, and another opinion by Dr. Winfield that was 
received in July 2009.  In the May 2000 statement, the 
Veteran's private physician, Dr. Salazar, wrote that he had 
treated the Veteran since 1994 for "COPD 
(asthma/bronchitis)," among other problems.  It was 
Dr. Salazar's opinion that the Veteran's chronic bronchial 
condition "was more likely than not a significant 
contributing factor to his pulmonary decompensation and, 
therefore, acted to significantly hasten his death."  

In a November 2007 statement, Dr. Winfield indicated that he 
had reviewed the Veteran's medical records and VA claims file 
and that, based on his independent review, he agreed with 
Dr. Salazar's May 2000 statement that "[the Veteran's] 
bronchial condition was more likely than not a significant 
contributing factor to his pulmonary decompensation and acted 
to significantly hasten his death."  He also stated that he 
agreed with Dr. Salazar's statement on the amended death 
certificate to the effect that the Veteran's COPD was a 
contributing factor in his death.  He added that it was more 
likely than not that the Veteran's service-connected 
bronchial condition was a significant contributing factor to 
his death.

The medical opinions against the appellant's claim are those 
of a VA physician in June 2000 and of another VA physician in 
July 2001.  The June 2000 opinion discussed the Veteran's 
condition and course during his last hospitalization and 
provided answers to questions posed by the RO.  Asked whether 
the Veteran's bronchitis was of such severity and of such a 
progressive nature as to materially influence his death, the 
doctor responded that "it did not because his main problem 
was a neurological problem and this patient had had a history 
of previous neurological problems."  He stated that "the 
aspiration pneumonia was secondary to the cerebrovascular 
accident.  He was doing quite well until he developed the 
broncho pneumonia and . . . his condition deteriorated until 
he expired."  When the physician was asked about the 
likelihood that the Veteran's primary cause of death was so 
overwhelming that his eventual death could have been 
anticipated, he answered "yes."  The RO also asked him 
whether the Veteran's bronchitis casually shared in producing 
his death or whether there was a causal relationship; the 
examiner stated that, "[i]t could have helped a little bit 
but according to the chart, it sounds more like the 
aspiration pneumonia was the cause of his death which was 
secondary to the advancing cerebrovascular accident."  
Another VA physician also reviewed the Veteran's medical 
records in detail in July 2001 and wrote that she agreed with 
the opinion of the prior VA physician that the Veteran's 
history of bronchitis was not causally related to his death; 
she also indicated that the aspiration pneumonia due to the 
Veteran's CVA was most likely was the cause of his death.  

The record also contains a statement, dated in September 
2000, from a private pulmonary specialist who had treated the 
Veteran in the 1980s.  The physician noted that the Veteran 
had had "chronic bronchitis with mucous production each 
year" and that he "had tussive syncope once and passed out 
and broke his ankle."  He stated he had recommended that the 
Veteran move to a warmer climate to reduce his symptoms.  The 
physician indicated he was writing from memory, as he no 
longer had the Veteran's chart.  The record does not indicate 
when that physician last saw the Veteran.  The physician did 
not express an opinion concerning whether the Veteran's 
service-connected bronchitis played any role in the Veteran's 
death.  

Subsequent to the Court's February 2009 remand of the case, 
the appellant submitted another opinion from Dr. Winfield, 
dated in July 2009.  Dr. Winfield initially reiterated his 
earlier opinion indicating his agreement with Dr. Salazar's 
opinion that the Veteran's bronchial condition was more 
likely than not a significant contributing factor to his 
pulmonary decompensation and acted to hasten his death.  He 
also indicated that he agreed with a May 2003 statement by 
Dr. Salazar clarifying that the Veteran's bronchial 
condition, chronic obstructive pulmonary disease (COPD), was 
a contributing factor in his death; the Board observes, 
however, that the record does not reflect a statement by Dr. 
Salazar dated in May 2003.  Dr. Winfield further stated in 
July 2009 that it was his opinion that the Veteran's service-
related smoking addiction and subsequent forty-year smoking 
history directly caused his COPD, and his COPD more likely 
than not was a significant contributing factor to his death.  
Finally, Dr. Winfield also offered his opinion that the 
Veteran became addicted to cigarette smoking in service, that 
his addiction directly led to his long smoking history, and 
that his smoking history directly caused the cerebrovascular 
disease that significantly contributed to his strokes and 
subsequent death.  

The Board first points out that, for claims received after 
June 9, 1998, as is the case here, the law and regulations 
specifically prohibit service connection for disabilities or 
death due to diseases attributable to the use of tobacco 
products by a veteran during service.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2008).  Thus, Dr. Winfield's 
opinion as to the relationship between the Veteran's nicotine 
addiction and cigarette smoking and his cerebrovascular 
disease is not relevant to the issue on appeal.  

The decision in this case rests largely on the Board's 
evaluation and weighing of the various medical opinions that 
are of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Essentially, two physicians have provided 
opinions that support the appellant's claim and two 
physicians have submitted unfavorable opinions.  Dr. Salazar 
had treated the Veteran; the other three physicians had not.  
VA does not have, however, a treating physician rule.  Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The Board notes that both the May 2000 opinion by Dr. Salazar 
and the November 2007 and July 2009 opinions by Dr. Winfield, 
as well as the July 2001 VA opinion, were very brief and 
conclusory, and do not provide the reasoning underlying the 
opinions expressed.  None of those three physicians pointed 
to any specific evidence or provided any rationale to support 
his opinion.  Accordingly, the Board accords those opinions 
lesser probative weight.  

The VA physician in June 2000, on the other hand, discussed 
the Veteran's course during his last hospitalization and 
pointed to the fact that his neurological deficits progressed 
over the several days prior to his death and to the fact that 
his respiratory status was apparently not a significant 
problem prior to his rapid deterioration after he began 
aspirating before he died.  Significantly, having noted that 
the Veteran's physicians at the time informed his family that 
he had a very poor prognosis due to his advancing 
neurological deficits, the VA physician stated that it was 
his opinion that, "[i]rrespective of co-existing 
conditions," it was his opinion that the Veteran's cause of 
death was so overwhelming that eventual death could have been 
anticipated.  Because the VA physician provided a well-
reasoned explanation for his opinion, based on a thorough 
review of the relevant medical records, and because the 
opinion is clearly supported by the treatment records, as 
discussed below, the Board accords that opinion considerably 
more probative weight.  

The records of the Veteran's final hospitalization provide 
support for the opinions of the VA physicians.  The report of 
the history and physical examination on admission lists the 
Veteran's past medical history of asthma and notes that he 
used an inhaler as needed.  But, other than referring to his 
acute neurological complaints, his controlled blood sugars 
and blood pressure, and nausea on the morning prior to 
admission, the review of systems was "otherwise 
unremarkable."  Examination of the Veteran's lungs showed 
they were "mostly clear throughout."  The report does not 
indicate that the Veteran's respiratory status was of any 
concern at that time.  Further, the discharge/death summary 
lists COPD/asthma among the 26 final diagnoses.  The 
diagnoses appear to have been listed by degree of importance 
- the first four diagnoses were acute right brain 
cerebrovascular accident; acute brain-stem cerebrovascular 
accident; thoracic syrinx, possible contributing to 
neurological deficits; and aspiration pneumonia secondary to 
the above.  COPD/asthma, however, was eleventh on that list, 
after chronic spinal stenosis, which was listed on the death 
certificate as another significant condition contributing to 
death but not resulting in the underlying cause of death.  
Both of the above documents, which do not lend support to the 
appellant's claim, were prepared by Dr. Salazar, and do not 
reflect his later statements regarding the effects of the 
Veteran's COPD/asthma.  

A pulmonary consultation concerning the Veteran's increasing 
respiratory distress was obtained on the night prior to his 
death.  The consultant noted the Veteran's past medical 
history that included asthma, as well as his 80- to 100-pack 
year history of smoking.  He also noted that, over the 
preceding few days, the Veteran had progressive evidence of 
brain-stem dysfunction, and had become quadriplegic and had 
lost all ability to speak.  The physician stated that the 
Veteran's neurological prognosis was poor, but his wife 
requested full support.  In evaluating his current status, 
however, the examiner did not refer to either his asthma or 
his smoking history.  Rather, he attributed the Veteran's 
respiratory failure to either aspiration pneumonia or 
bacterial pneumonia.  

The opinion by the VA physician in June 2000 does state that 
the Veteran's bronchitis "could have helped a little bit" 
in causing his death.  Even discounting the speculative 
nature of that particular aspect of the physician's statement 
(see Obert v. Brown, 5 Vet. App. 30 (1993); Winsett v. West, 
11 Vet. App. 420, 424 (1998); see also Bloom v. West, 
12 Vet. App. 185 (1999)), it is insufficient to establish 
that the Veteran's COPD was a contributory factor in causing 
his death as contemplated by 38 C.F.R. § 3.312(c), because 
the opinion went on to downplay its significance, as noted by 
the Court.  It is clear that the contemporaneous treatment 
records show that the effects of the Veteran's acute strokes 
were so overwhelming that his imminent death was anticipated, 
regardless of any contribution by his COPD.  

Significantly, the Veteran's treatment records prior to his 
final hospitalization indicate that his bronchitis was stable 
and productive of no significant impairment, as shown by the 
paucity of respiratory complaints and abnormal clinical 
findings for a number of years prior to his death.  Pulmonary 
function testing in April 1998 was interpreted as being 
normal.  His bronchitis clearly was not of itself of a 
progressive and debilitating nature, as required by 38 C.F.R. 
§ 3.312(c)(4).  

Weighing all of the medical opinions in this case, the Board 
finds that the well-supported opinion by the VA physician in 
June 2000, as further supported by the July 2001 opinion and 
the medical records of the final hospitalization and other 
private treatment records, far outweigh the opinions by 
Dr. Salazar and Dr. Winfield.  The medical evidence clearly 
shows that the Veteran's progressive neurological impairment 
due to his strokes was the cause of his acute respiratory 
problems which led inexorably to his death.  The possibility 
that the service-connected COPD might have been a factor that 
contributed to the Veteran's death is insufficient to support 
a conclusion that it was a contributory cause of death as 
contemplated by 38 C.F.R. § 3.312(c).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the claimant shall be afforded the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the 
Board has discussed in detail, however, the evidence that is 
unfavorable to the appellant's claim far outweighs the 
evidence that favors her claim.  Therefore, because there is 
not an approximate balance of positive and negative evidence, 
the benefit of the doubt rule is not applicable in this case.  

Because the evidence shows that the Veteran's death was not 
caused by a service-connected disability and that the cause 
of his death was not service-related, and because a service-
connected disability was not a contributory cause of his 
death, the Board concludes that the criteria are not met for 
service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

II.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The issue considered in this decision - entitlement to 
service connection for the cause of the Veteran's death - 
was raised in connection with the appellant's claim for 
Dependency and Indemnity Compensation (DIC) benefits.  In the 
context of a claim for DIC, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In the present case, after the appellant filed her 
application to reopen her claim in March 2003, a VA letter in 
May 2003 notified her as to what the evidence must show to 
reopen her claim for service connection for the cause of the 
Veteran's death.  That 2003 letter did not contain all of the 
elements specified by the Court in 2007 in Hupp.  
Accordingly, prejudicial error must be presumed because of 
this Hupp notice defect.  

Nevertheless, the Board concludes that the appellant had 
actual knowledge of the elements specified by the Court in 
Hupp, by virtue of discussion of the various requirements in 
the July 2000 rating decision, the February 2001 SOC, the 
RO's August 2001 notice letter, the October 2001 SSOC, the 
October 2001 rating decision, the Board's January 2003 
decision, the rating decision in June 2003, the October 2003 
SOC, the Board's March 2005 decision, and the Board's 
January 2008 decision.  Moreover, beginning with her appeal 
of the Board's January 2003 decision to the Court, the 
appellant has been represented by an attorney, who is charged 
with knowledge of the law.  She and her attorney are clearly 
well aware of the disabilities for which service connection 
had been established for the Veteran, what evidence is needed 
to substantiate her claim, and VA's and her duties concerning 
her claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
addressed the question of how to apply the rule of 
prejudicial error when VA failed to provide adequate notice 
to the claimant.  That court held that demonstration of any 
of the following will show that the presumption of prejudice 
has been overcome: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  The Board finds that, in this case, the 
appellant has actual knowledge of the needed evidence and 
information.  Therefore, the presumption of prejudicial error 
has been rebutted.  

Similarly, the Board notes that the appellant has not been 
given the specific notice required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The claims folder was transferred to the Board in 
2004 prior to the 2005 decision, and the RO has not taken any 
action on this claim since then.  Consequently, notices 
designed to meet the specific requirements of Dingess in 2006 
and Hupp, in 2007, have not been given to the appellant.  
Nonetheless, the Board concludes that the lack of notice of 
the specific elements required by Dingess is not prejudicial 
in this instance, as service connection for the cause of the 
Veteran's death is denied and there is, therefore, no 
question of the assignment of the effective date of an award.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  The appellant has submitted additional 
evidence in support of her claim.  Pertinent private 
treatment records and opinions by both private and VA 
physicians have previously been obtained.  The appellant has 
not identified any other evidence that is relevant in this 
case, so no further development action is necessary.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


